Citation Nr: 1105156	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for proptosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for disability exhibited by 
constipation.

4.  Entitlement to service connection for disability exhibited by 
insomnia, sleeping problems, or breathing problems.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in February 2008, a statement of the case was issued in 
June 2008, and a substantive appeal was received in October 2008.  
The Veteran was scheduled to attend a RO hearing in January 2009; 
however, he failed to appear.

The issues of entitlement to service connection for a disability 
exhibited by constipation and a disability exhibited by insomnia, 
sleeping problems, and breathing problems are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on his 
part.


FINDINGS OF FACT

1.  Proptosis is not currently shown.  

2.  The Veteran does not have hearing loss for VA disability 
compensation purposes.


CONCLUSIONS OF LAW

1.  Proptosis was not incurred or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  Bilateral hearing loss was not incurred or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

With regard to his claims of service connection for proptosis and 
bilateral hearing loss, a VCAA letter was issued to the Veteran 
in July 2007 which predated the AOJ decision.  Id.  The VCAA 
letter notified the Veteran of what information and evidence is 
needed to substantiate his claims, the information and evidence 
that must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the types of evidence 
necessary to establish a disability rating and an effective date.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records.  There is no indication of 
relevant, outstanding records which would support the Veteran's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
The Veteran underwent a VA examination in April 2008 pertaining 
to his claimed proptosis and he underwent a VA examination in May 
2008 pertaining to his claimed bilateral hearing loss.  The Board 
finds that such examination reports are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to service connection for proptosis and 
bilateral hearing loss on appeal.

Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing loss 
an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Proptosis

In April 2004, the Veteran sustained a mild corneal abrasion.  An 
August 2006 clinical evaluation reflects findings of mild 
proptosis with slight lid lag.  The assessment was proptosis, and 
his thyroid functions were to be checked.

On February 2007 separation examination, the Veteran reported 
that he scratched his cornea.  His separation examination 
reflects that he has contact lens and there were no problems on 
eye examination.  

In April 2008, the Veteran underwent a VA examination.  The 
Veteran denied a history of proptosis but the examiner noted that 
the Veteran had proptosis on medical examination in 2006.  Upon 
ophthalmologic and physical examination, the examiner diagnosed 
myopia and stated that the Veteran had no evidence of proptosis.  

In the absence of proof of a current disability of proptosis, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A Veteran's belief that he is entitled to some sort of 
benefit simply because he had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such incidents 
have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In 
the absence of any competent evidence of proptosis, the Board 
must conclude the Veteran does not currently suffer from such a 
disability.  For such reasons, service connection is not 
warranted.

Bilateral hearing loss

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Audiometric testing conducted in connection with his enlistment 
examination showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
0
0
LEFT
5
5
5
5
5

On audiometric testing conducted in March 2001, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
15
5
15
LEFT
10
10
10
5
10




On audiometric testing conducted in July 2002 pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
15
0
15
LEFT
10
10
15
10
15

On audiometric testing conducted in April 2003 pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
0
0
5

On audiometric testing conducted in June 2004 pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
0
10
LEFT
5
5
5
0
10

On audiometric testing conducted in December 2005 pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
5
5
10
0
10

On separation examination in February 2007, the Veteran reported 
that he was treated for an ear infection in 2005, but on 
examination his ears were clinically evaluated as normal.  The 
examiner noted that he had an ear infection two years prior which 
had resolved with no sequelae.  Audiometric testing conducted in 
connection with the separation examination showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
10
0
5
LEFT
0
5
5
0
5

In May 2008, the Veteran underwent a VA audiological examination.  
The examiner noted review of the service audiograms, 
acknowledging the temporary threshold shift at 4000 Hertz in the 
left ear in 2002.  The examiner also noted that the Veteran was 
treated for cerumen impaction and right otitis media.  The 
Veteran denied any hearing difficulty at present.  The Veteran 
reported military noise exposure from aircraft, jet engines on 
flight line.  He wore hearing protection routinely and was in a 
hearing conservation program.  He worked in a factory for three 
months in 1998 without hearing protection.  He denied 
recreational noise exposure.  Puretone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
-5
5
LEFT
10
10
10
5
10

The puretone average in the right ear was 2.5 decibels, and 8.75 
decibels in the left ear.  Speech recognition scores were 98 
percent in both ears.  The examiner noted that hearing was 
normal.  Test results were not suggestive of middle ear 
pathology.  Pure tone test results showed hearing to be within 
normal limits bilaterally.  Word recognition was excellent in 
both ears.  Tympanogram indicated bilateral normal middle ear 
pressure and compliance.  Acoustic reflexes were present in both 
ears.  The examiner stated that hearing was well within normal 
limits bilaterally.  There was no evidence of a threshold shift 
noted when the audiogram was compared to his enlistment or 
reference audiograms.  

According to the audiometric testing performed during the 
Veteran's period of active service, the Veteran's hearing was 
within normal limits in both ears.  On testing, in May 2008, the 
Veteran's hearing was within normal limits in both ears.  

Impaired hearing will be considered to be a disability only when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when the 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  Consequently, in this case, the Veteran's 
hearing is within normal limits in both ears, and thus not a 
disability for the purposes of applying the laws administered by 
VA.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in 
the absence of proof of present disability there can be no valid 
claim.  As there is no probative medical evidence of a current 
hearing loss disability in this case, as defined by the 
applicable regulation, the claim must be denied.


ORDER

Entitlement to service connection for proptosis is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The Court has also interpreted the requirement 
of current disability thus:  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Disability exhibited by constipation

In August 2006, the Veteran sought treatment for complaints of 
years of intermittent mid abdominal pain.  The examiner diagnosed 
constipation, which was treated with colyte and he was probably 
going to require a colonoscopy due to distribution of pain and 
stool changes.  

Clinical evaluations dated in December 2006 and February 2007 
reflects complaints of constipation; however, no specific 
diagnosis was rendered.

In August 2007, the Veteran underwent a VA examination.  He 
reported being diagnosed with chronic constipation.  The 
condition does not affect body weight.  For his intestinal 
condition, he has chronic constipation.  He has no nausea or 
vomiting, diarrhea, and alternating diarrhea and constipation.  
He reported abdominal pain located in the lower stomach.  It 
occurs 1/3 to 2/3 of the year.  The abdominal pain is 
characteristic of cramps.  The symptoms described occur 
intermittently, as often as 2 times per week, with each 
occurrence lasting 4 hours.  Upon physical examination, the 
examiner diagnosed chronic constipation.  The subjective factors 
were constipation and the objective factors were none.

Despite the diagnosis reflected in the August 2007 VA examination 
report, the Board notes that constipation is a symptom, and is 
not considered a disability in and of itself.  The Veteran should 
be afforded a VA examination to assess whether he has a 
disability exhibited by constipation.

Disability exhibited by insomnia,  sleeping problems, or 
breathing problems

The Veteran filed a claim of service connection for sleep apnea; 
however, such condition has not been diagnosed.  In his February 
2008 notice of disagreement, the Veteran stated that he has been 
diagnosed with possible chronic obstructive pulmonary disease 
(COPD) impairment and insomnia and that he should have been 
evaluated for sleep apnea.  The Board notes that the Veteran has 
not submitted medical evidence of a diagnosis of COPD and service 
treatment records do not reflect any such diagnosis.

Service treatment records reflect that in March 2005, the Veteran 
complained of insomnia and he requested a mental health referral.  
The Veteran reported that he was not sleeping well and could not 
fall asleep until 4:00 a.m. and he feels "depressed."  The 
assessment was depression and tobacco abuse.  An August 2006 
clinical record reflects that the Veteran has insomnia related to 
his major depression.  On his February 2007 separation 
examination, the Veteran reported that he was treated for 
insomnia and depression in 2005 and 2006.  The examiner noted 
that the Veteran has "trouble sleeping" and that he was treated 
for cyclic depression.  A separate clinical report reflects that 
the Veteran has insomnia due to major depression, recurrent.

The Board notes that service connection has been established for 
adjustment disorder with depressed mood.  The Veteran should be 
afforded a VA examination to assess whether he has a disability 
exhibited by insomnia, sleeping problems, or breathing problems.  
Since chronic sleep impairment is a rating criterion for an 
adjustment disorder (see 38 C.F.R. § 4.149, Diagnostic Code 
9440), it should be determined whether granting service 
connection for disability exhibited by insomnia, sleeping 
problems, or breathing problems would be pyramiding.  See 
38 C.F.R. § 4.14 (an evaluation of the same manifestations under 
different diagnoses is to be avoided).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
with a physician with appropriate expertise to 
determine the nature and etiology of his claimed 
disability exhibited by constipation.  The claims 
folder should be made available to and reviewed 
by the examiner.  Any medically indicated tests 
should be accomplished, and all test and clinical 
findings should be clearly reported.  After 
reviewing the claims file and examining the 
Veteran, the examiner should opine as to the 
following:

a)  Please indicate whether the Veteran has a 
chronic disability exhibited by constipation; 

b)  Is it at least as likely as not (a 50% or 
higher degree of probability) that any disability 
exhibited by constipation had its clinical onset 
during the Veteran's period of service or is 
otherwise related to his period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, post-service 
medical evidence, and lay statements of the 
Veteran.

2.  Schedule the Veteran for a VA examination 
with a physician with appropriate expertise to 
determine the nature and etiology of his claimed 
disability exhibited by insomnia, sleeping 
problems or breathing problems.  The claims 
folder should be made available to and reviewed 
by the examiner.  Any medically indicated tests 
should be accomplished, and all test and clinical 
findings should be clearly reported.  After 
reviewing the claims file and examining the 
Veteran, the examiner should opine as to the 
following:

a)  Please indicate whether the Veteran has a 
chronic disability exhibited by insomnia, 
sleeping problems, or breathing problems; 

b)  Is it at least as likely as not (a 50% or 
higher degree of probability) that any disability 
exhibited by insomnia, sleeping problems, or 
breathing problems had its clinical onset during 
the Veteran's period of service or is otherwise 
related to his period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, post-service 
medical evidence, and lay statements of the 
Veteran.

3.  The RO/AMC should then readjudicate the 
issues of entitlement to service connection for 
disability exhibited by constipation, and 
entitlement to service connection for disability 
exhibited by insomnia, sleeping problems, or 
breathing problems.  All applicable laws and 
regulations should be considered, including the 
provisions of 38 C.F.R. § 4.14.  If any of the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be provided 
with a supplemental statement of the case.  An 
appropriate period of time should be allowed for 
response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


